PER CURIAM.
Arnold C. Richardson appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of. Criminal Procedure 3.800(a). Richardson is requesting additional jail credit.
On appeal, Richardson argues that the trial court erred in failing to treat his motion as a motion filed pursuant to Florida Rule of Criminal Procedure 3.850. ' We affirm the trial court’s order based on the attached record and on Richardson’s failure to comply with the pleading requirements of Florida Rule of Criminal Procedure 3.850. This affirmance is without prejudice to Richardson raising this issue in a timely, properly- sworn, non-successive motion for postconviction relief filed pursu*236ant to Florida Rule of Criminal Procedure 3.850.
Affirmed.
WHATLEY, A.C.J., and GREEN and SALCINES, JJ., Concur.